


Exhibit 10.41

 

 

LOAN AND SECURITY AGREEMENT

                THIS LOAN AND SECURITY AGREEMENT made this 15th day of November,
2002 (this “Agreement”) by and between CERUS CORPORATION, a Delaware corporation
with an address and principal place of business at 2411 Stanwell Dr., Concord,
CA 94520 (hereinafter called the “Borrower”) and BAXTER CAPITAL CORPORATION, a
Delaware corporation with a principal place of business at One Baxter Parkway,
Deerfield, Illinois 60015 (the “Lender”).

 

W I T N E S S E T H:

                WHEREAS, the Borrower has requested that the Lender extend a
credit facility to the Borrower in the aggregate principal amount of $50
Million;

                WHEREAS, the Lender has agreed to make such credit facility
available to the Borrower subject to the terms and conditions set forth herein;

                NOW THEREFORE, in consideration of the mutual promises set forth
herein, the following constitutes the agreement of the parties:


SECTION 1


AMOUNT AND TERMS OF CREDIT AND INTEREST


1.1           LOAN COMMITMENT.  BEGINNING ON JANUARY 3, 2003 (THE “AVAILABILITY
DATE”) AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN RELIANCE
UPON THE COVENANTS AND THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET
FORTH HEREIN, THE LENDER AGREES TO MAKE CERTAIN LOANS AVAILABLE TO THE BORROWER
AS THE BORROWER MAY FROM TIME TO TIME REQUEST (SUCH LOANS REFERRED TO
HEREINAFTER AS THE “REVOLVING LOANS”) UNTIL, BUT NOT INCLUDING JANUARY 2, 2008
(“MATURITY DATE”), PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL BALANCE OF
ALL REVOLVING LOANS OUTSTANDING AT ANY TIME SHALL NOT EXCEED $50 MILLION (THE
“LOAN COMMITMENT”).  LOANS MADE HEREUNDER AND REPAID MAY BE REBORROWED.  THE
REVOLVING LOANS SHALL BE USED BY THE BORROWER FOR THE PURPOSE OF WORKING CAPITAL
AND OTHER GENERAL CORPORATE PURPOSES.


1.2           INTEREST.  INTEREST SHALL ACCRUE ON THE OUTSTANDING PRINCIPAL
AMOUNT OF THE REVOLVING LOANS AT 12% PER ANNUM (THE “INTEREST RATE”).  EXCEPT AS
SET FORTH IN SECTION 1.4 BELOW, ALL OUTSTANDING PRINCIPAL TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST SHALL BE DUE AND PAYABLE ON THE MATURITY DATE. 
INTEREST SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF
A 360 DAY YEAR.


1.3           CONVERSION TO TERM LOAN.  UPON THE OCCURRENCE OF AN EVENT
REASONABLY DETERMINED BY THE LENDER TO CAUSE A MATERIAL ADVERSE CHANGE UPON THE
BUSINESS, OPERATIONS, FINANCIAL CONDITION OR PROPERTIES OF THE BORROWER (SUCH
CHANGE REFERRED TO HEREINAFTER AS A “MATERIAL ADVERSE CHANGE”, FOR THE PURPOSES
OF THIS DEFINITION THE FOLLOWING SHALL NOT BE CONSIDERED TO BE A MATERIAL
ADVERSE CHANGE (I) ANY CHANGE IN THE BORROWER’S CASH POSITION IN THE ORDINARY
COURSE OF BUSINESS; OR (II) ANY CHANGE IN THE PRICE OF THE BORROWER’S COMMON
STOCK


 

--------------------------------------------------------------------------------



 


AS SUCH COMMON STOCK IS TRADED ON VARIOUS STOCK EXCHANGES FROM TIME TO TIME) ALL
OUTSTANDING AMOUNTS AT SUCH TIME SHALL, TOGETHER WITH ANY AMOUNTS SUBSEQUENTLY
ADVANCED HEREUNDER, BECOME PRINCIPAL UNDER A TERM LOAN (THE “TERM LOAN”,
TOGETHER WITH THE REVOLVING LOAN THE “LOANS”).  INTEREST SHALL ACCRUE ON SUCH
OUTSTANDING PRINCIPAL AMOUNT AT THE INTEREST RATE AND SHALL BE PAYABLE IN
ARREARS WITH SUCH PRINCIPAL AS SET FORTH ON A PAYMENT SCHEDULE TO BE PROVIDED BY
THE LENDER.  SUCH PAYMENT SCHEDULE SHALL REFLECT PAYMENTS DUE ON THE FIRST
BUSINESS DAY OF EACH QUARTER AND PRINCIPAL AMORTIZED, ON A QUARTERLY BASIS, SUCH
THAT ALL OUTSTANDING AMOUNTS ARE PAID IN FULL NO LATER THAN THE MATURITY DATE. 
INTEREST SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF
A 360 DAY YEAR.  DURING THE PERIOD OF THE TERM LOAN, BORROWER SHALL CONTINUE TO
BE ABLE TO DRAW LOANS UP TO THE AMOUNT OF THE LOAN COMMITMENT.  ANY LOAN
REPAYMENTS IN EXCESS OF THE AMORTIZATION SCHEDULE PROVIDE FOR IN THIS SECTION
MAY BE REBORROWED.


1.4           MANNER OF BORROWING.  EACH LOAN SHALL BE MADE AVAILABLE TO THE
BORROWER UPON ITS REQUEST, SUCH REQUEST BEING FROM AN AUTHORIZED OFFICER WHOSE
AUTHORITY TO SO ACT HAS NOT BEEN REVOKED BY THE BORROWER IN WRITING PREVIOUSLY
RECEIVED BY THE LENDER.  A REQUEST BY THE BORROWER FOR A LOAN MUST BE RECEIVED
BY THE LENDER NO LATER THAN 11:00 A.M. CHICAGO, ILLINOIS TIME, ON THE DAY THAT
IS NOT LESS THAN 5 BUSINESS DAYS PRIOR TO THE DAY IT IS TO BE FUNDED.  ALL LOANS
HEREUNDER SHALL BE IN AN AMOUNT NOT LESS THAN $5,000,000 AND INTEGRAL OF
$5,000,000 IN EXCESS THEREOF.  THE PROCEEDS OF EACH LOAN SHALL BE MADE AVAILABLE
AT THE OFFICE OF THE LENDER BY MEANS REQUESTED BY THE BORROWER AND ACCEPTABLE TO
THE LENDER.  THE LENDER IS AUTHORIZED TO RELY ON ANY WRITTEN, VERBAL,
ELECTRONIC, TELEPHONIC OR TELECOPY LOAN REQUEST WHICH THE LENDER BELIEVES IN ITS
GOOD FAITH JUDGMENT TO EMANATE FROM A PROPERLY AUTHORIZED REPRESENTATIVE OF THE
BORROWER, WHETHER OR NOT THAT IS IN FACT THE CASE.  THE BORROWER HEREBY
IRREVOCABLY CONFIRMS, RATIFIES AND APPROVES ALL SUCH ADVANCES BY THE LENDER AND
HEREBY INDEMNIFIES THE LENDER AGAINST LOSSES AND EXPENSES (INCLUDING COURT COSTS
AND REASONABLE ATTORNEYS’ FEES) AND SHALL HOLD THE LENDER HARMLESS WITH RESPECT
THERETO.


1.5           NON-USE FEE.  BEGINNING ON THE AVAILABILITY DATE, THE BORROWER
AGREES TO PAY TO THE LENDER, UNTIL THE MATURITY DATE, OR SUCH EARLIER DATE AS
BORROWER PROVIDES WRITTEN NOTICE TO LENDER THAT IT ELECTS TO TERMINATE THE LOAN
COMMITMENT AS TO THE THEN UNUSED AMOUNT, A NON-USE FEE AT RATE OF 1.5% PER ANNUM
OF THE UNUSED AMOUNT OF THE LOAN COMMITMENT.  FOR THE PURPOSES OF CALCULATING
USAGE UNDER THIS SECTION, THE LOAN COMMITMENT SHALL BE DEEMED USED AT ANY TIME
TO THE EXTENT OF THE LOAN COMMITMENT DRAWN AND OUTSTANDING (WHETHER THAT AMOUNT
DRAWN AND OUTSTANDING IS DEEMED A REVOLVING LOAN OR A TERM LOAN) AT SUCH TIME. 
SUCH NON-USE FEE SHALL BE PAYABLE FOR EACH QUARTER IN ARREARS ON THE FIRST
BUSINESS DAY OF THE IMMEDIATELY FOLLOWING QUARTER AND ON THE MATURITY DATE FOR
ANY PERIOD THEN ENDING FOR WHICH SUCH NON-USE FEE SHALL NOT HAVE PREVIOUSLY BEEN
PAID.  THE NON-USE FEE SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED
ON THE BASIS OF A 360 DAY YEAR.


1.6           LIABILITIES.  ALL OF THE BORROWER’S OBLIGATIONS TO THE LENDER, OF
EVERY KIND AND DESCRIPTION ARISING UNDER THIS AGREEMENT, DIRECT OR INDIRECT,
ABSOLUTE OR CONTINGENT, DUE OR TO BECOME DUE, NOW EXISTING OR HEREAFTER ARISING,
INCLUDING OBLIGATIONS TO PERFORM ACTS AND REFRAIN FROM TAKING ACTION, AS WELL AS
OBLIGATIONS TO REPAY THE LOANS, SHALL CONSTITUTE THE BORROWER’S “LIABILITIES” TO
THE LENDER, AS THE SAME MAY BE MODIFIED, AMENDED, REPLACED OR EXTENDED FROM TIME
TO TIME, IN ACCORDANCE WITH THE TERMS HEREOF.


2

--------------------------------------------------------------------------------



 


1.7           NOTES EVIDENCING LOANS.  THE REVOLVING LOANS SHALL BE EVIDENCED BY
A SINGLE REVOLVING NOTE IN THE FORM OF EXHIBIT A ATTACHED HERETO (THE “REVOLVING
NOTE”) AND THE TERM LOAN, IF ANY, SHALL BE EVIDENCED BY A TERM NOTE IN THE FORM
OF EXHIBIT B ATTACHED HERETO (THE “TERM NOTE” TOGETHER WITH THE REVOLVING NOTE
REFERRED TO HEREIN INDIVIDUALLY AS A “NOTE” AND COLLECTIVELY AS THE “NOTES”). 
EACH NOTE IS INCORPORATED HEREIN TO THE SAME EXTENT AS IF IT WAS SET FORTH IN
FULL IN THIS AGREEMENT.


SECTION 2


WARRANTIES AND REPRESENTATIONS


2.1           TO INDUCE THE LENDER TO ENTER INTO THIS LOAN AGREEMENT AND TO MAKE
THE LOANS, THE BORROWER WARRANTS AND REPRESENTS, AS OF THIS DATE AND AS OF THE
DATE OF EACH LOAN, UNLESS SUCH REPRESENTATION AND WARRANTY EXPRESSLY INDICATES
THAT IT IS MADE AS OF A SPECIFIC DATE, IN WHICH CASE, SOLELY AS OF SUCH DATE
THAT:


(A)                                  THE BORROWER IS A VALIDLY ORGANIZED AND
EXISTING CORPORATION UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD
STANDING UNDER THE LAWS OF SAID STATE.  THE BORROWER’S STATE ISSUED
ORGANIZATIONAL NUMBER IS 3332373.


(B)                                 THE BORROWER IS DULY QUALIFIED TO DO
BUSINESS AND IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH STATE OR OTHER
JURISDICTION WHERE THE NATURE OF THE BUSINESS CONDUCTED BY IT OR THE PROPERTY
OWNED BY IT REQUIRES SUCH QUALIFICATION EXCEPT WHERE FAILURE TO QUALIFY WOULD
NOT BE REASONABLY LIKELY TO CAUSE A MATERIAL ADVERSE CHANGE.


(C)                                  THE BORROWER IS THE SOLE OWNER OF THE
COLLATERAL FREE AND CLEAR OF ALL LIENS, PLEDGES, CHARGES, SECURITY INTERESTS AND
ENCUMBRANCES, OTHER THAN THOSE BEING GRANTED TO THE LENDER.


(D)                                 THE BORROWER OWNS AND HOLDS OR LICENSES OR
LEASES ALL REAL AND PERSONAL PROPERTY NECESSARY OR INCIDENTAL TO THE PRESENT
CONDUCT OF ITS BUSINESS, INCLUDING, WITHOUT LIMITATION, PATENTS, TRADEMARKS,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS AND LICENSES AND OTHER RIGHTS WITH
RESPECT TO THE FOREGOING EXCEPT WHERE FAILURE TO SO OWN, LICENSE OR LEASE WOULD
NOT CAUSE A MATERIAL ADVERSE CHANGE.


(E)                                  EXCEPT AS SET FORTH ON SCHEDULE 1, AS OF
THE DATE HEREOF, THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS
PENDING, OR TO THE KNOWLEDGE OF THE BORROWER THREATENED, AGAINST THE BORROWER OR
ANY OF ITS PROPERTIES IN ANY COURT, BEFORE ANY GOVERNMENTAL AUTHORITY,
ARBITRATION BOARD, OR ANY OTHER TRIBUNAL WHICH, SINGLY OR IN THE AGGREGATE,
WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  THE BORROWER
IS NOT, AS OF THE DATE HEREOF, NOR BY EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER (WITH OR WITHOUT THE PASSAGE OF
TIME) WILL THE BORROWER BE IN DEFAULT WITH RESPECT TO ANY ORDER OF ANY COURT,
GOVERNMENTAL AUTHORITY, ARBITRATION BOARD OR OTHER TRIBUNAL.


(F)                                    THE BORROWER HAS FILED ALL FEDERAL AND
STATE INCOME TAX RETURNS, EXCISE TAX RETURNS, AND ALL OTHER TAX RETURNS OF EVERY
KIND AND NATURE WHICH ARE REQUIRED TO BE FILED BY


3

--------------------------------------------------------------------------------



 


THE BORROWER AS OF THE DATE HEREOF AND HAS PAID ALL TAXES DUE AS OF THE DATE
HEREOF, EXCEPT WHERE THE FAILURE TO COMPLY WOULD NOT REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE CHANGE.  THE FOREGOING SHALL NOT PRECLUDE THE BORROWER
FROM CONTESTING, IN GOOD FAITH, ANY SUCH TAXES.


(G)                                 THE BORROWER KEEPS ALL RECORDS CONCERNING
ITS ACCOUNTS (AS SUCH TERM IS DEFINED IN THE ILLINOIS UNIFORM COMMERCIAL CODE)
AND HAS ITS CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS AT THE
ADDRESS SET FORTH AT THE BEGINNING OF THE AGREEMENT.


(H)                                 THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWING BY THE BORROWER AS HEREIN PROVIDED, THE EXECUTION AND
DELIVERY BY THE BORROWER OF ALL INSTRUMENTS, AGREEMENTS AND DOCUMENTS OF EVERY
KIND AND NATURE PURSUANT HERETO AND THE PERFORMANCE BY THE BORROWER OF ALL OF
ITS OBLIGATIONS TO THE LENDER HEREUNDER HAVE BEEN DULY AUTHORIZED BY THE BOARD
OF DIRECTORS OF THE BORROWER AND, TO THE EXTENT REQUIRED BY LAW OR OTHERWISE, BY
THE BORROWER’S STOCKHOLDERS, AND THIS AGREEMENT AND ALL INSTRUMENTS, AGREEMENTS
AND DOCUMENTS EXECUTED PURSUANT HERETO ARE VALID AND BINDING OBLIGATIONS OF THE
BORROWER ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS EXCEPT TO THE EXTENT SUCH
ENFORCEABILITY MAY BE LIMITED BY LAWS OF GENERAL APPLICATION AFFECTING THE
RIGHTS OF CREDITORS.


(I)                                     THE EXECUTION AND DELIVERY BY THE
BORROWER OF THIS AGREEMENT AND THE PERFORMANCE OF BORROWER’S OBLIGATIONS
HEREUNDER ARE NOT IN CONTRAVENTION OF ANY LAW OR LAWS.  AS OF THE DATE HEREOF,
BORROWER IS IN COMPLIANCE WITH ALL LAWS, ORDERS, REGULATIONS AND ORDINANCES OF
ALL FEDERAL, FOREIGN, STATE AND LOCAL GOVERNMENTAL AUTHORITIES RELATING TO THEIR
BUSINESS, OPERATIONS AND ASSETS, EXCEPT WHERE THE FAILURE TO COMPLY WOULD NOT
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


(J)                                     THERE IS NO PROVISION IN THE CERTIFICATE
OF INCORPORATION OR THE BY-LAWS OF THE BORROWER, OR ANY INDENTURE, CONTRACT OR
AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, WHICH PROHIBITS THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE PERFORMANCE BY THE BORROWER OF
ITS OBLIGATIONS HEREUNDER.


(K)                                  NO EVENT HAS OCCURRED AND NO CONDITION
EXISTS, WHICH, UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT WOULD
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER.  NO CONSENT, APPROVAL, OR
AUTHORIZATION OF OR FILING, REGISTRATION, OR QUALIFICATION WITH, ANY
GOVERNMENTAL AUTHORITY ON THE PART OF THE BORROWER IS REQUIRED AS A CONDITION OF
THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER INSTRUMENT, AGREEMENT
OR DOCUMENT CONTEMPLATED HEREBY, OR THE PERFORMANCE BY THE BORROWER OF ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.


4

--------------------------------------------------------------------------------



 


SECTION 3


CONDITIONS PRECEDENT TO THE LOANS


3.1           THE OBLIGATIONS OF THE LENDER TO MAKE THE LOANS ARE SUBJECT, AT
THE TIME OF THE MAKING OF EACH SUCH LOAN, TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


(A)                                  BORROWER SHALL HAVE DELIVERED TWO COPIES OF
THIS AGREEMENT DULY EXECUTED BY AN AUTHORIZED OFFICER OF THE BORROWER;


(B)                                 BORROWER SHALL HAVE DELIVERED THE REVOLVING
NOTE DULY EXECUTED BY AN AUTHORIZED OFFICER OF THE BORROWER;


SECTION 4


AFFIRMATIVE COVENANTS


4.1           PAYMENT.  THE BORROWER WILL DULY AND PUNCTUALLY PAY ALL INTEREST
AND PRINCIPAL BECOMING DUE TO THE LENDER AND WILL DULY AND PUNCTUALLY PERFORM
ALL THINGS ON ITS PART TO BE DONE OR PERFORMED UNDER THIS AGREEMENT, OR PURSUANT
TO ANY INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED PURSUANT HERETO.


4.2           ADDITIONAL INFORMATION.  THE BORROWER WILL, FROM TIME TO TIME,
FURNISH THE LENDER WITH SUCH INFORMATION AND STATEMENTS CONCERNING THE LOANS AND
THE COLLATERAL AS THE LENDER MAY REASONABLY REQUEST, WHICH INFORMATION, IF
CONFIDENTIAL INFORMATION OF THE BORROWER, WILL BE KEPT CONFIDENTIAL BY THE
LENDER.  FOR THE PURPOSES OF THIS SECTION, THE TERM LENDER SHALL MEAN BAXTER
CAPITAL CORPORATION AND ITS AFFILIATES.


4.3           CORPORATE EXISTENCE.  THE BORROWER WILL MAINTAIN ITS CORPORATE
EXISTENCE IN GOOD STANDING, COMPLY WITH ALL LAWS AND REGULATIONS OF THE UNITED
STATES, OF ANY STATE OR STATES THEREOF, OF ANY POLITICAL SUBDIVISION THEREOF AND
OF ANY GOVERNMENTAL AUTHORITY WHICH MAY BE APPLICABLE TO THE BORROWER OR TO THE
BORROWER’S BUSINESS EXCEPT WHERE FAILURE WOULD NOT REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE CHANGE.


4.4           COMPLIANCE WITH LAWS.  BORROWER SHALL COMPLY WITH ALL LAWS,
ORDERS, REGULATIONS AND ORDINANCES OF ANY FEDERAL, FOREIGN, STATE OR LOCAL
GOVERNMENTAL AUTHORITY, EXCEPT WHERE THE FAILURE TO COMPLY WOULD NOT REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


4.5           INSURANCE.  THE BORROWER SHALL MAINTAIN, AT ITS EXPENSE, SUCH
PUBLIC LIABILITY AND CASUALTY AND PROPERTY DAMAGE INSURANCE IN SUCH AMOUNTS AS
IS ORDINARILY CARRIED BY OTHER BUSINESSES SIMILAR TO BORROWER.


4.6           EXPENSES.  THE BORROWER WILL PAY OR REIMBURSE THE LENDER, ON
DEMAND, FOR ALL REASONABLE EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
COUNSEL FEES AND EXPENSES) INCURRED OR PAID BY THE LENDER IN CONNECTION WITH THE
ENFORCEMENT BY THE LENDER OF ITS RIGHTS HEREUNDER; PROTECTION OR REALIZATION ON
ANY COLLATERAL HELD BY THE LENDER AS SECURITY FOR THE LIABILITIES OF THE
BORROWER AND IN THE DEFENSE OF ANY ACTION AGAINST THE LENDER WITH RESPECT TO ITS
RIGHTS OR LIABILITIES HEREUNDER.


4.7           REPORTS TO THE SEC AND TO SHAREHOLDERS.  THE BORROWER WILL FURNISH
TO LENDER PROMPTLY UPON THE FILING OR SENDING THEREOF, COPIES OF ALL REGULAR,
PERIODIC OR SPECIAL REPORTS OF BORROWER FILED WITH THE SEC; COPIES OF ALL
REGISTRATION STATEMENTS OF THE BORROWER FILED WITH THE


5

--------------------------------------------------------------------------------



 


SEC (OTHER THAN ON FORM S-8); AND COPIES OF ALL PROXY STATEMENTS OR OTHER
COMMUNICATIONS MADE TO SECURITY HOLDERS GENERALLY.


4.8           NOTICE OF DEFAULT.  BORROWER SHALL PROVIDE WRITTEN NOTICE TO
LENDER PROMPTLY UPON BECOMING AWARE OF ANY EVENT OF DEFAULT OR ANY EVENT WHICH,
IF LEFT UNCURED, WITH THE PASSING OF TIME OR NOTICE OR BOTH WOULD CONSTITUTE AN
EVENT OF DEFAULT DESCRIBING THE SAME TOGETHER WITH THE STEPS TAKEN BY BORROWER
WITH RESPECT THERETO.


4.9           USE OF PROCEEDS.  THE BORROWER SHALL USE THE PROCEEDS OF THE LOANS
FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES.


SECTION 5


NEGATIVE COVENANTS


5.1           MERGER.  THE BORROWER WILL NOT SELL ALL OR SUBSTANTIALLY ALL ITS
ASSETS TO ANY OTHER PERSON OR ENTITY, OR BE ACQUIRED BY MERGER OR CONSOLIDATION
WITH OR INTO ANY OTHER ENTITY WITHOUT THE CONSENT OF THE LENDER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


5.2           LIENS.  THE BORROWER WILL NOT GRANT OR SUFFER TO EXIST ANY
MORTGAGE, PLEDGE, TITLE RETENTION AGREEMENT, SECURITY INTEREST, LIEN, CHARGE OR
ENCUMBRANCE WITH RESPECT TO THE COLLATERAL FOR THE LOANS.


5.3           BUSINESS.  THE BORROWER WILL NOT ENGAGE IN ANY BUSINESS OTHER THAN
THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED OR A BUSINESS REASONABLY ALLIED
THERETO WITHOUT THE CONSENT OF THE LENDER, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


SECTION 6


SECURITY


6.1           GRANT OF SECURITY INTEREST.  AS SECURITY FOR THE REPAYMENT OF EACH
LOAN AND THE PAYMENT OF ALL OTHER LIABILITIES OF THE BORROWER TO THE LENDER, THE
BORROWER DOES HEREBY PLEDGE, ASSIGN AND TRANSFER TO THE LENDER AND DOES HEREBY
GRANT TO THE LENDER A CONTINUING AND UNCONDITIONAL SECURITY INTEREST IN AND TO
ALL ACCOUNTS (AS SUCH TERM IS DEFINED IN ARTICLE 9 OF THE ILLINOIS UNIFORM
COMMERCIAL CODE) OF THE BORROWER EXISTING NOW OR HEREAFTER ARISING DIRECTLY OR
INDIRECTLY FROM PRODUCT SALES UNDER THE DEVELOPMENT, MANUFACTURING AND MARKETING
AGREEMENT DATED AS OF DECEMBER 10, 1993 BETWEEN THE BORROWER AND BAXTER
HEALTHCARE CORPORATION, AS SUCH AGREEMENT MAY HAVE BEEN OR MAY BE AMENDED,
EXTENDED, RESTATED OR MODIFIED FROM TIME TO TIME (THE “PLATELET AGREEMENT”), ALL
OF WHICH, ALONG WITH PROCEEDS THEREFROM ARE INDIVIDUALLY AND COLLECTIVELY
REFERRED TO HEREIN AS THE “COLLATERAL”.


6.2           DISPOSAL.  EXCEPT AS SET FORTH HEREIN, THE BORROWER SHALL NOT
SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR OTHERWISE DISPOSE OF, OR
GRANT ANY RIGHTS WITH RESPECT TO ANY OF THE COLLATERAL.


6.3           FURTHER ASSURANCES.  THE BORROWER SHALL, AT THE LENDER’S REQUEST,
AT ANY TIME AND FROM TIME TO TIME EXECUTE AND DELIVER SUCH FINANCING STATEMENTS,
AMENDMENTS AND OTHER


6

--------------------------------------------------------------------------------



 


DOCUMENTS AND DO SUCH ACTS AS THE LENDER DEEMS NECESSARY IN ORDER TO ESTABLISH
AND MAINTAIN A VALID, ATTACHED AND PERFECTED FIRST PRIORITY SECURITY INTERESTS
IN THE COLLATERAL IN FAVOR OF THE LENDER, FREE AND CLEAR OF ALL LIENS AND CLAIMS
AND RIGHTS OF THIRD PARTIES WHATSOEVER.  THE BORROWER HEREBY IRREVOCABLY
AUTHORIZES THE LENDER AT ANY TIME, AND FROM TIME TO TIME, TO FILE IN ANY
JURISDICTION ANY INITIAL FINANCING STATEMENT, AMENDMENTS THERETO OR OTHER
DOCUMENTS IN THE FORM AND SUBSTANCE THAT THE LENDER DEEMS NECESSARY TO PROTECT
ITS INTEREST IN THE COLLATERAL.


SECTION 7


DEFAULT


7.1           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
SHALL BE AN EVENT OF DEFAULT HEREUNDER:


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
INSTALLMENT OF PRINCIPAL OR INTEREST ON ACCOUNT OF ANY LOAN OR ANY OTHER
LIABILITIES OF THE BORROWER TO THE LENDER (I) WITHIN TWO (2) DAYS OF THE DATE
WHEN SUCH PAYMENT IS DUE, OR (II) ON DEMAND, IF SUCH PAYMENT IS DUE ON DEMAND.


(B)                                 THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR IN ANY
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION THEREWITH AND THE
EXPIRATION OF THIRTY (30) DAYS FROM WRITTEN NOTICE OF SUCH FAILURE.


(C)                                  ANY WARRANTY, REPRESENTATION OR STATEMENT
MADE OR FURNISHED TO THE LENDER BY OR ON BEHALF OF THE BORROWER PROVES TO HAVE
BEEN FALSE IN ANY MATERIAL RESPECT WHEN MADE OR FURNISHED OR DEEMED MADE.


(D)                                 ANY EVENT WHICH RESULTS IN THE ACCELERATION
OF THE MATURITY OF THE INDEBTEDNESS OF THE BORROWER TO OTHERS FOR BORROWED MONEY
IN EXCESS OF $100,000.00 UNDER ANY INDENTURE, AGREEMENT, UNDERTAKING OR
OTHERWISE, OR WHICH WOULD PERMIT THE HOLDERS OF SUCH INDEBTEDNESS TO ACCELERATE
THE MATURITY THEREOF.


(E)                                  THE ACQUISITION BY ANY PERSON OR ENTITY OF
15% OR MORE OF ANY VOTING EQUITY SECURITY OF THE BORROWER OR ITS AFFILIATES.


(F)                                    DISSOLUTION, TERMINATION OF EXISTENCE,
INSOLVENCY, OR BUSINESS FAILURE OF THE BORROWER.


(G)                                 THE BORROWER SHALL: (I) CEASE, BE UNABLE, OR
ADMIT IN WRITING ITS INABILITY, TO PAY ITS DEBTS AS THEY MATURE, OR MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF, OR ENTER INTO ANY COMPOSITION, TRUST
MORTGAGE OR OTHER ARRANGEMENT WITH CREDITORS; (II) APPLY FOR, OR CONSENT (BY
ADMISSION OF MATERIAL ALLEGATIONS OF A PETITION OR OTHERWISE) TO THE APPOINTMENT
OF A RECEIVER, TRUSTEE OR LIQUIDATOR OF THE BORROWER OR OF A SUBSTANTIAL PART OF
ITS ASSETS, OR AUTHORIZE SUCH APPLICATION OR CONSENT, OR PROCEEDINGS SEEKING
SUCH APPOINTMENT SHALL BE COMMENCED AGAINST THE BORROWER AND CONTINUE
UNDISMISSED FOR SIXTY (60) DAYS; OR (III) APPLY FOR, OR CONSENT (BY ADMISSION OF
MATERIAL ALLEGATIONS OF A PETITION OR OTHERWISE) TO THE APPLICATION OF


7

--------------------------------------------------------------------------------



 


ANY BANKRUPTCY, REORGANIZATION, READJUSTMENT OF DEBT, INSOLVENCY, DISSOLUTION,
LIQUIDATION OR OTHER SIMILAR LAW OF ANY JURISDICTION, OR AUTHORIZE SUCH
APPLICATION OR CONSENT, OR PROCEEDINGS TO SUCH END SHALL BE INSTITUTED AGAINST
THE BORROWER AND REMAIN UNSTAYED AND UNDISMISSED FOR SIXTY (60) DAYS, BE
APPROVED AS PROPERLY INSTITUTED OR RESULT IN ADJUDICATION OF BANKRUPTCY OR
INSOLVENCY.


(H)                                 THE OCCURRENCE OF AN EVENT OF DEFAULT OR
DEFAULT UNDER ANY OTHER AGREEMENT BETWEEN THE BORROWER AND THE LENDER OR ANY
AFFILIATE OF THE LENDER, OR INSTRUMENT OR PAPER GIVEN TO THE LENDER BY THE
BORROWER IN EACH CASE EVIDENCING OR EFFECTUATING THIS AGREEMENT AS AMENDED FROM
TIME TO TIME.


(I)                                     THE OCCURRENCE OF AN IMPAIRMENT OF THE
COLLATERAL WHICH CAUSES THE LENDER TO REASONABLY BELIEVE THAT IT IS INSECURE.


7.2           ACCELERATION AND DEFAULT RATE.  UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT, ALL COMMITMENTS OF THE LENDER TO THE BORROWER SHALL IMMEDIATELY
TERMINATE AND ALL LIABILITIES OF THE BORROWER TO THE LENDER SHALL, AT THE
LENDER’S OPTION AND WITHOUT DEMAND, AND NOTWITHSTANDING ANY TERMS OF PAYMENT IN
ANY NOTE OR OTHER INSTRUMENT EVIDENCING SUCH LIABILITIES, BECOME IMMEDIATELY DUE
AND PAYABLE.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND WITHOUT NOTICE
THEREFORE ALL AMOUNTS OWED HEREUNDER SHALL ACCRUE INTEREST AT THE INTEREST RATE
PLUS 2% PER ANNUM (THE “DEFAULT RATE”).


7.3           COLLATERAL.  THE LENDER SHALL HAVE, TO THE EXTENT PERMITTED BY
APPLICABLE STATE AND FEDERAL LAWS, RULES AND REGULATIONS, THE RIGHT AND POWER
TO: (I) DIRECTLY NOTIFY THE ACCOUNT DEBTOR (AS SUCH TERM IS DEFINED IN ARTICLE 9
OF THE ILLINOIS UNIFORM COMMERCIAL CODE) UNDER THE PLATELET AGREEMENT OF THE
SECURITY INTEREST OF THE LENDER, AND/OR OF THE ASSIGNMENT TO THE LENDER OF THE
COLLATERAL AND DIRECT SUCH ACCOUNT DEBTOR TO MAKE PAYMENTS TO THE LENDER IF ANY
AMOUNTS DUE OR TO BECOME DUE WITH RESPECT THERETO, AND THEREAFTER, COLLECT ANY
SUCH AMOUNTS DUE ON THE COLLATERAL DIRECTLY FROM SUCH ACCOUNT DEBTOR.


7.4           OTHER REMEDIES.  THE LENDER MAY EXERCISE, FROM TIME TO TIME, ANY
AND ALL REMEDIES AVAILABLE TO IT UNDER THE ILLINOIS UNIFORM COMMERCIAL CODE OR
UNDER ANY OTHER APPLICABLE LAW IN ADDITION TO, AND NOT IN LIEU OF, ANY RIGHTS
AND REMEDIES EXPRESSLY GRANTED IN THIS AGREEMENT.


7.5           APPLICATION OF PROCEEDS.  THE LENDER SHALL UPON RECEIPT OF CASH OR
SOLVENT CREDITS FROM COLLECTION OF ITEMS OF PAYMENT OR PROCEEDS OF COLLATERAL,
APPLY THE WHOLE OR ANY PART AGAINST THE LIABILITIES SECURED HEREBY.  THE LENDER
SHALL FURTHER HAVE THE EXCLUSIVE RIGHT TO DETERMINE HOW, WHEN AND WHAT
APPLICATIONS OF SUCH PAYMENTS AND SUCH CREDIT SHALL BE MADE ON THE LIABILITIES
AND SUCH DETERMINATION SHALL BE CONCLUSIVE UPON THE BORROWER, ABSENT MANIFEST
ERROR.  ANY PROCEEDS OF ANY DISPOSITION BY THE LENDER OF ALL OR ANY PART OF THE
COLLATERAL BY THE LENDER MAY, AT THE LENDER’S OPTION, BE FIRST APPLIED TO THE
PAYMENT OF EXPENSES INCURRED BY THE LENDER IN CONNECTION WITH THE COLLATERAL,
INCLUDING ATTORNEYS’ FEES AND OTHER LEGAL EXPENSES AS OTHERWISE PROVIDED HEREIN.


8

--------------------------------------------------------------------------------



 


SECTION 8


NOTICE


8.1           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND MADE OR DELIVERED BY TELECOPY, E-MAIL OR OVERNIGHT AIR COURIER,
AND SHALL BE DEEMED TO BE RECEIVED BY THE PARTY TO WHOM IT WAS SENT ONE (1)
BUSINESS DAY AFTER SENDING.  ALL SUCH NOTICES AND OTHER COMMUNICATIONS TO A
PARTY HERETO SHALL BE ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH AT THE
BEGINNING OF THIS AGREEMENT OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE
FOR ITSELF IN A NOTICE TO THE OTHER PARTY GIVEN IN ACCORDANCE WITH THIS SECTION.


8.2           ADDRESSES.  THE ADDRESSES TO WHICH SUCH COMMUNICATIONS SHALL BE
SENT ARE AS FOLLOWS:


(A)                                  IF INTENDED FOR THE BORROWER, TO:  CERUS
CORPORATION, 2411 STANWELL DR., CONCORD, CA 94520 ATTN:  CHIEF EXECUTIVE
OFFICER.


(B)                                 IF INTENDED FOR THE LENDER, TO:  BAXTER
CAPITAL CORPORATION, ONE BAXTER PARKWAY DF4-3E, DEERFIELD, ILLINOIS 60015-4633
ATTN: PRESIDENT WITH COPIES TO:  BAXTER CAPITAL CORPORATION, ONE BAXTER PARKWAY
DF2-2W, DEERFIELD, IL 60015-4633 ATTN: LEGAL COUNSEL.


8.3           CHANGE OF ADDRESS.  THE ADDRESSES SET FORTH HEREIN MAY BE CHANGED
BY NOTICE HEREUNDER.


SECTION 9


MISCELLANEOUS


9.1           FURTHER ASSURANCES.  THE BORROWER WILL FROM TIME TO TIME EXECUTE
AND DELIVER TO THE LENDER ALL SUCH OTHER AND FURTHER INSTRUMENTS AND DOCUMENTS
AND TAKE OR CAUSE TO BE TAKEN ALL SUCH OTHER AND FURTHER ACTION AS THE LENDER
MAY REASONABLY REQUEST IN ORDER TO EFFECT AND CONFIRM OR VEST MORE SECURELY IN
THE LENDER ALL RIGHTS CONTEMPLATED IN THIS AGREEMENT.


9.2           WAIVER.  THE BORROWER MAY TAKE ANY ACTION HEREIN PROHIBITED OR
OMIT TO PERFORM ANY ACT REQUIRED TO BE PERFORMED BY THE BORROWER IF THE BORROWER
SHALL OBTAIN THE LENDER’S PRIOR WRITTEN CONSENT TO EACH SUCH ACTION, OR OMISSION
TO ACT.  NO WAIVER ON THE LENDER’S PART ON ANY ONE OCCASION SHALL BE DEEMED A
WAIVER ON ANY OTHER OCCASION.  THE LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY
OF ITS RIGHTS HEREUNDER UNLESS SUCH WAIVER SHALL BE IN WRITING AND DULY SIGNED
BY AN AUTHORIZED OFFICER OF THE LENDER.


9.3           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN
WRITING AND DULY SIGNED BY THE BORROWER AND THE LENDER.


9.4           ASSIGNMENT.  THE BORROWER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT SHALL NOT BE ASSIGNED, TRANSFERRED OR DELEGATED BY OPERATION OF LAW OR
OTHERWISE.   THE LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, ASSIGN OR
TRANSFER ITS RIGHTS OR DELEGATE OR TRANSFER ITS OBLIGATIONS SET FORTH IN THIS
LOAN AGREEMENT BY OPERATION OF LAW OR OTHERWISE


9

--------------------------------------------------------------------------------



 


9.5           BINDING EFFECT.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT SHALL BIND THE BORROWER, ITS RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND SHALL INURE TO THE LENDER’S BENEFIT AND
THE BENEFIT OF THE LENDER’S SUCCESSORS AND PERMITTED ASSIGNS, WHETHER EXPRESSED
OR NOT.


9.6           RIGHTS.  ALL RIGHTS OF THE LENDER HEREUNDER SHALL BE CUMULATIVE. 
THE LENDER SHALL NOT BE REQUIRED TO HAVE RECOURSE TO ANY COLLATERAL BEFORE
ENFORCING ITS RIGHTS OR REMEDIES AGAINST THE BORROWER.  THE BORROWER HEREBY
WAIVES PRESENTMENT, DEMAND AND PROTEST OF ANY INSTRUMENT AND ANY NOTICE THEREOF.


9.7           SEVERABILITY.  IF ANY PROVISIONS OF THIS AGREEMENT SHALL BE HELD
TO BE ILLEGAL OR UNENFORCEABLE, SUCH ILLEGALITY OR UNENFORCEABILITY SHALL RELATE
SOLELY TO SUCH PROVISION AND SHALL NOT AFFECT THE REMAINDER OF THIS AGREEMENT.


9.8           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.


9.9           WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE OR
HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.  THE BORROWER HEREBY CERTIFIES
THAT NEITHER THE LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT OF
ANY SUCH SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
TRIAL BY JURY.  THE BORROWER ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THIS WAIVER.  THE BORROWER
ACKNOWLEDGES THAT IT HAS READ THE PROVISIONS OF THIS AGREEMENT AND IN
PARTICULAR, THIS SECTION; HAS CONSULTED LEGAL COUNSEL; UNDERSTANDS THE RIGHT IT
IS GRANTING IN THIS AGREEMENT AND IS WAIVING IN THIS SECTION IN PARTICULAR, AND
MAKES THE ABOVE WAIVER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY.


9.10         VENUE.  THE BORROWER AND THE LENDER AGREE THAT ANY ACTION OR
PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT SHALL BE COMMENCED IN ANY
COURT OF THE STATE OF ILLINOIS SITTING IN CHICAGO, OR IN THE DISTRICT COURT OF
THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS, AND THE BORROWER WAIVES
PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND COMPLAINT COMMENCING
AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY SERVED AND CONFER
PERSONAL JURISDICTION IF SERVED BY REGISTERED OR CERTIFIED MAIL TO THE BORROWER
OR AS OTHERWISE PROVIDED BY THE LAWS OF THE STATE OF ILLINOIS OR THE UNITED
STATES OF AMERICA.


9.11         INDEMNIFICATION.  THE BORROWER AGREES TO DEFEND (WITH COUNSEL
SATISFACTORY TO THE LENDER), PROTECT, INDEMNIFY AND HOLD HARMLESS EACH
INDEMNIFIED PARTY (FOR THE PURPOSES HEREIN “INDEMNIFIED PARTY” AND “INDEMNIFIED
PARTIES” SHALL MEAN EACH OF THE LENDER AND ANY PARENT CORPORATION, AFFILIATED
CORPORATION OR SUBSIDIARIES OF THE LENDER, AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEY AND AGENTS AND ALL OF SUCH PARTIES AND
ENTITIES) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,


10

--------------------------------------------------------------------------------



 


CLAIMS, COSTS, EXPENSES AND DISTRIBUTIONS OF ANY KIND OR NATURE (INCLUDING,
WITHOUT LIMITATION, THE DISBURSEMENTS AND THE REASONABLE FEES OF COUNSEL FOR THE
LENDER, WHICH SHALL NOT INCLUDE, ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS
WHO MAY BE EMPLOYEES OF THE LENDER, ANY PARENT CORPORATION OR AFFILIATED
CORPORATION OF THE LENDER), WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE LENDER (WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL AND WHETHER BASED
ON ANY FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS, INCLUDING, WITHOUT
LIMITATION, SECURITIES, ENVIRONMENTAL LAWS AND COMMERCIAL LAWS AND REGULATIONS,
UNDER COMMON LAW OR IN EQUITY, OR BASED ON CONTRACT OR OTHERWISE) IN ANY MANNER
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED AGREEMENT, OR ANY
ACT, EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO, UNLESS AS TO ANY
INDEMNIFIED PARTY IT SHALL BE DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES ,
OR EXPENSES RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNIFIED PARTY.  ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY,
COST OR EXPENSE COVERED BY THIS INDEMNITY SHALL BE PAID TO THE LENDER ON DEMAND,
AND, FAILING PROMPT PAYMENT, SHALL, TOGETHER WITH INTEREST THEREON AT THE
DEFAULT RATE FROM THE DATE INCURRED BY THE LENDER UNTIL PAID BY THE BORROWER, BE
ADDED TO THE LIABILITIES OF THE BORROWER AND BE SECURED BY THE COLLATERAL.  THE
PROVISIONS OF THIS SECTION 9.11 SHALL SURVIVE THE SATISFACTION AND PAYMENT OF
THE OTHER LIABILITIES AND THE TERMINATION OF THIS AGREEMENT.  THE ABOVE
OBLIGATION TO INDEMNIFY AND HOLD HARMLESS APPLIES ONLY IN CONNECTION WITH
LENDER’S CAPACITY AS A LENDER UNDER THE LOANS, AND DOES NOT CREATE AN OBLIGATION
OF BORROWER TO INDEMNIFY OR HOLD HARMLESS IN CONNECTION WITH RIGHTS OR
OBLIGATIONS ARISING UNDER ANY OTHER AGREEMENT OR MATTER INVOLVING BORROWER AND
LENDER OR AFFILIATES OF LENDER.


9.12         THE HEADINGS HEREIN CONTAINED ARE INSERTED AS A MATTER OF
CONVENIENCE ONLY AND SUCH CAPTIONS DO NOT FORM A PART OF THIS AGREEMENT AND
SHALL NOT BE UTILIZED IN THE CONSTRUCTION HEREOF.


 


 


 


*  *  *  *  *  *


 


11

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE BORROWER AND THE LENDER HAVE EXECUTED THIS LOAN AND
SECURITY AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.

 

 

CERUS CORPORATION, as the Borrower

 

 

 

By:

/s/  STEPHEN T. ISAACS

 

 

 

 

Name:

Stephen T. Isaacs

 

 

 

 

Title:

President & CEO

 

 

 

 

BAXTER CAPITAL CORPORATION, as the Lender

 

 

 

By:

/s/  STEVEN J. MEYER

 

 

 

 

Name:

Steven J. Meyer

 

 

 

 

Title:

President

 

 

12

--------------------------------------------------------------------------------


 

Schedule 1

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

REVOLVING NOTE

 

$50,000,000.00

Chicago, Illinois

 

 

 

, 2002

 

 

FOR VALUE RECEIVED, the undersigned, CERUS CORPORATION, a Delaware Corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of BAXTER CAPITAL
CORPORATION, a Delaware corporation (“Lender”) the sum of FIFTY MILLION AND
00/100 DOLLARS ($50,000,000.00) or so much thereof as shall be borrowed
hereunder and all remaining amounts due hereunder in the amounts, on the dates
and in the manner as set forth in the Loan and Security Agreement by and among
the Borrower and the Lender dated as of even date herewith (“Loan Agreement”). 
Interest shall accrue on the unpaid principal amount hereunder at the Interest
Rate until such time as the amounts hereunder are paid in full, such interest
payable at the times set forth in the Loan Agreement with all outstanding
amounts due and payable no later than the Maturity Date.  All interest shall be
calculated on the basis of a 360-day year for the actual number of days
elapsed.  The Borrower may prepay in whole or in part any time without any
premium or penalty, notwithstanding any refinancing, renewal, extension or
modification of this note.

 

Both principal and interest are payable exclusively lawful money of the United
States of America so that the funds are available to the Lender not later than
11:00 a.m. (Chicago time) on the due dates and in the amounts specified in the
Loan Agreement.  All amounts shall be paid to the Lender’s account at Bank One,
N.A., Indianapolis, Indiana.  All advances made by the Lender to the Borrower,
and the respective maturities thereof, and all payments made on account of
principal thereof, shall be recorded in the books and records of the Lender and
shall be deemed to be conclusively correct absent manifest error.  Failure by
the Lender to record such advances or payments shall not relieve the Borrower of
any obligation with respect to such loan or payment.

 

This Note is the Revolving Note referred to in, and is entitled to the benefits
of, the Loan Agreement.  The Loan Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.  In
addition, upon the occurrence of an Event of Default as therein defined, this
Revolving Note and all amounts owed hereunder shall accrue interest at two
hundred basis points (2.0%) above the interest rate applicable immediately
before such event occurred.

 

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived.  In the event of an Event of Default the Borrower
agrees to pay costs of collection and reasonable attorneys’ fees in connection
therewith.

 

Capitalized terms used but not defined herein have the same meanings as in the
Loan Agreement.

 

 

--------------------------------------------------------------------------------


 

This Revolving Note shall be governed by, and construed in accordance with, the
internal laws (as distinguished from the conflicts of laws rules) of the State
of Illinois.

 

 

 

 

 

 

 

 

CERUS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TERM NOTE

 

$

 

 

Chicago, Illinois

 

 

 

, 200

 

 

FOR VALUE RECEIVED, the undersigned, CERUS COPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of BAXTER CAPITAL
CORPORATION, a Delaware corporation (“Lender”) the sum of
__________________________________________ AND 00/100 DOLLARS ($____________) or
so much thereof as shall be borrowed hereunder and all remaining amounts due
hereunder in the amounts, on the dates and in the manner as set forth in the
Loan and Security Agreement by and among the Borrower and the Lender dated as of
November __, 2002 (“Loan Agreement”).  The Borrower shall pay interest on the
unpaid principal amount hereunder until such time as the amounts hereunder are
paid in full, such interest payable at the rate(s) and at the times set forth in
the Loan Agreement with all outstanding amounts due and payable no later than
the Maturity Date.  All interest shall be calculated on the basis of a 360-day
year for the actual number of days elapsed.  The Borrower may prepay in whole or
in part any time without any premium or penalty, notwithstanding any
refinancing, renewal, extension or modification of this note.

 

Both principal and interest are payable exclusively in lawful money of the
United States of America so that the funds are available to the Lender not later
than 11:00 a.m. (Chicago time) on the due dates and in the amounts specified in
the Loan Agreement.  All amounts shall be paid to the Lender’s account at Bank
One, N.A., Indianapolis, Indiana.  All loans made by the Lender to the Borrower,
and the respective maturities thereof, and all payments made on account of
principal thereof, shall be recorded in the books and records of the Lender and
shall be deemed to be conclusively correct absent manifest error.  Failure by
the Lender to record such loans or payments shall not relieve the Borrower of
any obligation with respect to such loan or payment.

 

This Note is the Term Note referred to in, and is entitled to the benefits of,
the Loan Agreement.  The Loan Agreement, among other things, contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events, and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.  In addition,
upon the occurrence of an Event of Default as therein defined, this Term Note
and all amounts owed hereunder shall accrue interest at two hundred basis points
(2.0%) above the interest rate applicable immediately before such event
occurred.

 

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived.  In the event of an Event of Default the Borrower
agrees to pay costs of collection and reasonable attorneys’ fees in connection
therewith.

 

This Term Note evidences the same indebtedness as did the Revolving Note dated
November __, 2002 in the original principal amount of $50,000,000.00 from the
undersigned to the Lender (the “Revolving Note”) which is amended and restated
hereby.  This note is issued in substitution for (and not in discharge of the
indebtedness evidenced by) the Revolving Note.

 

Capitalized terms used but not defined herein have the same meanings as in the
Loan Agreement.

 

 

--------------------------------------------------------------------------------


 

 

This Term Note shall be governed by, and construed in accordance with, the
internal laws (as distinguished from the conflicts of laws rules) of the State
of Illinois.

 

 

 

CERUS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

